Title: To Benjamin Franklin from the Abbé Thomas du Rouzeau, [16 August 1779]
From: Du Rouzeau, abbé Thomas
To: Franklin, Benjamin


L∴R∴L∴D∴N∴S∴
[August 16, 1779]
Extraordinairement convoqué ce jourdhuy 16. du Courant a arreté
  1º. que Le Venerable F franklin Lui ayant fait present de Son Buste, L’inauguration S’en fera dans Son assemblée academique du Dix huit.
  2º. que Comme cette Ceremonie ne Sauroit être trop Solemnelle il est de La dignité de L.L. que Chacun de Ses Membres y Vienne et y Contribue.
  3º. que Le prix de La Souscription de 9 l.t. sera exigible même des freres absents Comme La Cotisation annuelle.
Par Mandement de L∴R∴L
L’Ab. DU Rouzeau Secret.
  
Addressed: A Monsieur / Monsieur franklin / A Passy / N.S
Notation: L’Ab. Du Rouzeau
